COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia


WILLIAM "PIG" WOOTEN, S/K/A
 WILLIAM R. WOOTEN
                                         MEMORANDUM OPINION * BY
v.          Record No. 1740-95-1          JUDGE RICHARD S. BRAY
                                              APRIL 8, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                       Robert W. Curran, Judge
           G. Curtis Overman, Jr. (Overman, Cowardin &
           Martin, PLC, on brief), for appellant.

           Monica S. McElyea, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     William R. Wooten (defendant) was convicted in a bench trial

of two counts of distributing cocaine.    On appeal, he complains

that the trial court erroneously (1) denied his motion for

mistrial arising from contact between the prosecutor and a

sequestered witness, (2) admitted the hearsay testimony of a

police evidence custodian, and (3) found the evidence sufficient

to support the convictions.   We disagree and affirm the decisions

of the trial court.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.


     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                        MOTION FOR MISTRIAL

     The "purpose of excluding the witnesses from the courtroom

is . . . to deprive a later witness of the opportunity of shaping

his testimony to correspond to that of an earlier one."

Huddleston v. Commonwealth, 191 Va. 400, 405, 61 S.E.2d 276, 279

(1950).   "A trial court has discretion to decide whether a

witness who violates an exclusion order should be prevented from

testifying.   Factors to be considered include whether prejudice

will result to the defendant and whether the violation of the

rule resulted from intentional impropriety."      Jury v.

Commonwealth, 10 Va. App. 718, 721, 395 S.E.2d 213, 215 (1990).

     Here, the prosecuting attorney proffered that she admonished

witness Barnwell that they were not permitted to discuss the case

during the luncheon recess.   Barnwell confirmed this exchange and

further testified that he had remained alone in the Commonwealth

Attorney's office and discussed nothing related to the trial with

the prosecutor.   This testimony was corroborated by the
                                              1
prosecutor's representations to the court.
     Despite defendant's characterization of the

witness/prosecution contact as an "intentional impropriety,"

presumptively prejudicial to him, the trial court expressly found

neither willful misconduct nor attendant prejudice to defendant.
     1
      We acknowledge that the Virginia Code of Professional
Responsibility, DR 9-101, instructs that an attorney should avoid
"[e]ven the [a]ppearance of [i]mpropriety"; however, the issue
before the Court relates only to the trial court's ruling on
defendant's mistrial motion.



                               - 2 -
"On appeal the denial of a motion for a mistrial will not be

overruled unless there exists a manifest probability that the

denial of a mistrial was prejudicial."    Harward v. Commonwealth,

5 Va. App. 468, 478, 364 S.E.2d 511, 516 (1988).   Finding no

evidence of actual prejudice to defendant attributable to the

contact, we are unable to conclude that the trial court abused

its discretion in refusing to grant a mistrial.

                    CHAIN OF CUSTODY EVIDENCE
     Well established rules of evidence permit the admission of a

"past recollection recorded . . . , over a hearsay objection,

[of] a witness with no independent recollection of an incident

. . . if certain requirements are met."   James v. Commonwealth, 8
Va. App. 98, 102, 379 S.E.2d 378, 380 (1989). The witness may
          testify directly from notes or reports if
           . . . (1) the witness . . . had firsthand
          knowledge of the event; (2) the written
          statement . . . [is] an original memorandum
          made at or near the time of the event, when
          the witness had a clear and accurate memory
          of it; (3) the witness . . . lack[s] a
          present recollection of the event; and (4)
          the witness . . . vouch[es] for the accuracy
          of the written memorandum.

Id. at 102, 379 S.E.2d at 380-81 (citations omitted).

     Here, Detective Miller testified that he had no independent

recollection of his involvement as custodian of the offending

drugs and was relying upon notes written by himself

contemporaneously recording his actions, thereby implicitly

vouching for the accuracy of such notes during trial.   Thus,

Miller's evidence properly qualified as a past recollection



                              - 3 -
recorded exception to hearsay.




                                 - 4 -
                      SUFFICIENCY OF THE EVIDENCE

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Martin v. Commonwealth, 4 Va. App. 438, 443, 358
S.E.2d 415, 418 (1987).      The judgment of a trial court, sitting

without a jury, is entitled to the same weight as a jury verdict

and will be disturbed only if plainly wrong or without evidence

to support it.     See id.   The credibility of a witness, the weight

accorded the testimony, and the inferences to be drawn from

proven facts are matters solely for the fact finder's

determination.     See Long v. Commonwealth, 8 Va. App. 194, 199,

379 S.E.2d 473, 476 (1989).     The fact finder is not required to

believe a witness' entire testimony, but may accept a part as

creditable and reject the balance as implausible.      See Pugliese

v. Commonwealth, 16 Va. App. 82, 92, 428 S.E.2d 16, 24 (1993).

     Evidence in support of defendant's conviction included

Barnwell's testimony that Barnwell gave defendant money in

exchange for drugs.    The trial judge "accept[ed] that [Barnwell]

told . . . the truth about the transaction[s]" and concluded that

Barnwell's "testimony taken as a whole, along with the

corroboration of the testimony of [Officer Warren] is

sufficient."    When such evidence is considered together with the

evidence of Warren's supervision of the purchases by Barnwell and

related testimony, the record provides ample support for the



                                  - 5 -
convictions.

     Accordingly, we affirm the judgments of the trial court.

                                             Affirmed.




                              - 6 -